COURT OF APPEALS













COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
  PASO, TEXAS
 
CHERYL LYNN KAROW,                                 )
                                                                              )               No.  08-03-00056-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                 143rd District Court
THE STATE OF TEXAS,                                     )
                                                                              )            
of Reeves County, Texas
Appellee.                           )
                                                                              )            
(TC# 01-04-06522-CRR)
                                                                              )
 
 
MEMORANDUM  OPINION
 
This appeal arises
from a deferred adjudication of guilt. 
On June 29, 2001,
Appellant Cheryl Lynn Karow, based on an agreed plea,
was found guilty of the offense of delivery of a controlled substance.  The trial court admonished Appellant as to
the consequences of a plea of guilty, accepted Appellant=s
guilty plea, and found the evidence sufficient for a finding of guilt.  The trial court deferred a finding of guilt
and placed Appellant on probation for 3 years and assessed a fine of $750.  Appellant was served with the conditions of
her probation.  




On November 30, 2001, the State filed a
motion to adjudicate guilt, alleging Appellant had violated the conditions of
her probation.  At the hearing on January 17, 2003, Appellant entered a
plea of not true to the State=s
allegations in the motion.  After hearing
the testimony presented at the hearing, the trial court found that Appellant
had violated the terms and conditions of her probation.  The trial court found Appellant guilty as
indicted and sentenced Appellant to eighteen months=
confinement in the penitentiary and no fine. 
The trial court=s
sentence and judgment were entered on January
 17, 2003.  Appellant timely
filed her notice of appeal.
Appellant=s court-appointed counsel has filed a
brief in which he has concluded that the appeal is wholly frivolous and without
merit.  The brief meets the requirements
of Anders v. California, 386 U.S.
738, 87 S.Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388
U.S. 924, 87 S.Ct. 2094, 18 L. Ed. 2d 1377 (1967), by
presenting a professional evaluation of the record demonstrating why, in
effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 
(Tex.Crim.App. 1974); Jackson
v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel=s
brief has been delivered to Appellant, and Appellant has been advised of her
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
We have carefully
reviewed the record and counsel=s
brief and agree that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.  The
judgment is affirmed.
 
January 22, 2004
DAVID WELLINGTON CHEW, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ.
 
(Do Not Publish)